Fairfield App. Nos. 01CA14 and 01CA16. On October 24, 2001, appellant filed a notice of appeal and memorandum in support of jurisdiction, alleging an appeal of a September 17, 2001 judgment. It appears from the copies of the judgment entry and opinion of the court of appeals that the judgment being appealed in this case was entered on September 7, 2001. S.Ct.Prae.R. II requires that the notice of appeal and memorandum in support of jurisdiction be filed within forty-five days from the entry of the judgment being appealed. Whereas appellant was required to perfect his appeal by October 22, 2001,
IT IS ORDERED by the court, sua sponte, that appellant’s notice of appeal and memorandum in support of jurisdiction be, and hereby are, stricken as being untimely filed.
IT IS FURTHER ORDERED by the court that this case be, and hereby is, dismissed.